DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
Response to Amendment
In response to the “PATENT TRIAL AND APPEAL BOARD” decision dated 6/23/2021 affirming examiner’s rejection of the final action of 11/25/2018, the applicant has submitted an RCE, amending claims 1, 11-12, cancelling claims 5-10 and 13-14, while arguing to traverse the prior art rejections. Since the said amendments did not overcome prior art of record, therefore the examiner in alternate after determining a novel feature in the applicant’s disclosure suggested an examiner’s amendment. With the acceptance of this examiner’s amendment, therefore claims 1-4, 11-12 are allowed for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “METHOD AND APPARATUS FOR PROCESSING AN AUDIO SIGNAL FOR REMOVING A DISCONTINUITY USING AN FIR FILTER BY AN AUDIO DECODER, AND AUDIO ENCODER” so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Julia Thomas on 9/14/2021.

Amend claims 1, 11, and 12 as follows:

As Per Claim 1:
1.	(Currently Amended)  A method for decoding an audio signal, the method comprising:
	receiving the audio signal; and
	decoding the audio signal;



	acquiring, by a decoder, a signal by linear predictive filtering a predefined signal with initial states of a linear predictive filter, the initial states defined on the basis of a last part of an unfiltered past frame filtered using the set of current frame filter parameters for filtering the current frame,

	filtering the current frame of the audio signal, and 

	removing the discontinuity by modifying a beginning portion of the filtered current frame by the signal acquired by linear predictive filtering;

wherein linear predictive filtering is defined as 

                
                    A
                    
                        
                            z
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    ∑
                                    
                                        m
                                        =
                                        0
                                    
                                    
                                        M
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                    
                
            

with M the filter order and                         
                            
                                
                                    a
                                
                                
                                    m
                                
                            
                        
                      the filter coefficients (with                         
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            =
                            1
                        
                     ).

As Per Claim 11:

	receiving the audio signal; and
	decoding the audio signal;

wherein decoding the audio signal comprises processing consecutive audio frames of the audio signal to remove a discontinuity by linear predictive filtering, the discontinuity being between a filtered past frame and a filtered current frame of the audio signal, the filtered past frame being a past frame filtered using a set of past filter frame parameters, the filtered current frame being a current frame filtered using a set of current frame filter parameters, and the past filter frame parameters being different from the current frame filter parameters, and the processing comprising:
  
	acquiring, by a decoder, a signal by linear predictive filtering a predefined signal with initial states of a linear predictive filter, the initial states defined on the basis of a last part of an unfiltered past frame filtered using the set of current frame filter parameters for filtering the current frame,

	filtering the current frame of the audio signal, and 

	removing the discontinuity by modifying a beginning portion of the filtered current frame by the signal acquired by linear predictive filtering;

wherein linear predictive filtering is defined as 


    PNG
    media_image1.png
    46
    104
    media_image1.png
    Greyscale


with M the filter order and 
    PNG
    media_image2.png
    26
    19
    media_image2.png
    Greyscale
  the filter coefficients (with 
    PNG
    media_image3.png
    26
    42
    media_image3.png
    Greyscale
 ).

As Per Claim 12:
12.	(Currently Amended) A decoder for decoding an audio signal, the apparatus comprising:
an input for receiving the audio signal; and

a processor configured to decode the audio signal, 

wherein, for decoding the audio signal, the processor is configured to decode consecutive audio frames of the audio signal to remove a discontinuity by linear predictive filtering, the discontinuity being between a filtered past frame and a filtered current frame of the audio signal, the filtered past frame being a past frame filtered using a set of past filter frame parameters, the filtered current frame being a current frame filtered using a set of current frame filter parameters, and the past filter frame parameters being different from the current frame filter parameters,

wherein the processor is configured to 

	acquire a signal by linear predictive filtering a predefined signal with initial states of a linear predictive filter, the initial states defined on the basis of a last part of an unfiltered past frame filtered using the set of current frame filter parameters for filtering the current frame, 

	filter the current frame of the audio signal, and 

	remove the discontinuity by modifying a beginning portion of the filtered current frame by the signal acquired by linear predictive filtering;

wherein linear predictive filtering is defined as 


    PNG
    media_image1.png
    46
    104
    media_image1.png
    Greyscale


with M the filter order and 
    PNG
    media_image2.png
    26
    19
    media_image2.png
    Greyscale
  the filter coefficients (with 
    PNG
    media_image3.png
    26
    42
    media_image3.png
    Greyscale
 ).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The independent claims 1, 11 and 12 recite the common features that in an audio signal comprising consecutive audio frames, should a discontinuity occurs between a “past” and a “current” frame in decoding, the said discontinuity is removed by using “a last part of” “unfiltered past frame” and a “set of current frame filter parameters for filtering the current frame” by a “linear predictive filtering” technique.
According to the prior art of record LECOMTE et al. (US 2013/0124215) in ¶ 0091 last sentence (Fig. 12): “the potential discontinuity” (a discontinuity) “of the frame boundary around marker LPC1” (between frame “ACELP” (an LPC filter past frame) and a “TC frame output” (a transform coded (filtered) current frame)) “has been smoothed” (removed) “and perceptually masked by the filter 1/W(z) in FIG. 12”, where according to 
LECOMTE et al. though do not specifically disclose its predictive filter defined on the basis of a last part of the unfiltered past framed using the set of filter parameters for filtering the current frame.
Taira et al. (US 2007/0033015) in ¶ 0030 lines 1-5 teach: “The noise canceller 15 then generates the replacement signal” (i.e. a smoothed signal for removing noise or discontinuity shown in Fig. 5 represented by the dashed line) “based on the forward linear prediction values” (on the basis of a last part of the unfiltered past frame i.e., for times <t1) “and the backward linear prediction values” (and filter parameters of the current frame, i.e, for times >t2)).
However none of these references teach using a filter of the form A(z)=1/∑am, where “am” are corresponding LPC filter coefficients, and the summation runs over all the filter coefficients corresponding to the linear predictive order. What stands unique here is that A(z) does not have any explicit dependence on “z” (e –jωt), or no explicit dependence on time. The time dependence for the filtering in general is however embedded as taught in specification ¶ 0005 as “filter described as follows:  H(z)1-g.A(z).z –T”, which implies that for all “z” (all times), it is applying the same filter. This stands in contrast to all the conventional LPC filters in which each specific time is coupled with a specific filter coefficient, e.g., such as “linear predictive filter” “F(z)=-∑ αi z –i”   (FURUI: “DIGITAL SPEECH PROCESSING, SYNTHESIS, AND RECOGNITION” page 84). Indeed all linear predictive filtering techniques are of the type introduced in FURUI, where each LPC coefficient is multiplied by “z” to the power of the “coefficient”, while here all powers of “z” (time), the filter coefficient depends on the sum of all LPC coefficients. According to the specification ¶ 0006 this filtering technique is better suited for dealing with discontinuities characterized as a “click”.
Further search did not produce any prior art teaching this phenomenon. Therefore these claims became allowable. Claims 2-4 (dependent on claim 1) further narrow the scope of their allowed parent claim and are thus allowed under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farzad Kazeminezhad/
Art Unit 2657
September 17th 2021.